Exhibit 10.3

INVESTMENT MANAGEMENT TRUST AGREEMENT

This Investment Management Trust Agreement (this “Agreement”) is made effective
as of June 11, 2018 by and between Far Point Acquisition Corporation, a Delaware
corporation (the “Company”), and Continental Stock Transfer & Trust Company, a
New York corporation (the “Trustee”).

WHEREAS, the Company’s registration statements on Form S-1, File Nos. 333-225093
and 333-225565 (together, the “Registration Statement”) and prospectus (the
“Prospectus”) for the initial public offering of the Company’s units (the
“Units”), each of which consists of one share of the Company’s Class A common
stock, par value $0.0001 per share (the “Common Stock”), and one-third of one
warrant, each whole warrant entitling the holder thereof to purchase one share
of Common Stock (such initial public offering hereinafter referred to as the
“Offering”), has been declared effective as of the date hereof by the U.S.
Securities and Exchange Commission; and

WHEREAS, the Company has entered into an Underwriting Agreement (the
“Underwriting Agreement”) with Credit Suisse Securities (USA) LLC and Merrill
Lynch, Pierce, Fenner & Smith Incorporated as representatives (the
“Representatives”) of the several underwriters (the “Underwriters”) named
therein; and

WHEREAS, as described in the Prospectus, $550,000,000 of the gross proceeds of
the Offering and sale of the Private Placement Warrants (as defined in the
Underwriting Agreement) (or $632,500,000 if the Underwriters’ over-allotment
option is exercised in full) will be delivered to the Trustee to be deposited
and held in a segregated trust account located at all times in the United States
(the “Trust Account”) for the benefit of the Company and the holders of the
Common Stock included in the Units issued in the Offering as hereinafter
provided (the amount to be delivered to the Trustee (and any interest
subsequently earned thereon) is referred to herein as the “Property,” the
stockholders for whose benefit the Trustee shall hold the Property will be
referred to as the “Public Stockholders,” and the Public Stockholders and the
Company will be referred to together as the “Beneficiaries”); and

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $17,850,000, or $20,737,500 if the Underwriters’ over-allotment option is
exercised in full, is attributable to deferred underwriting discounts and
commissions that may be payable by the Company to the Underwriters upon the
consummation of the Business Combination (as defined below) (the “Deferred
Discount”); and

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

NOW THEREFORE, IT IS AGREED:

1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:

(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in the Trust Account established by the Trustee at J.P.
Morgan Chase Bank, N.A. and at a brokerage institution selected by the Trustee
that is reasonably satisfactory to the Company;

(b) Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;

(c) In a timely manner, upon the written instruction of the Company, invest and
reinvest the Property in United States government securities within the meaning
of Section 2(a)(16) of the Investment Company Act of 1940, as amended, having a
maturity of 180 days or less, or in money market funds meeting the conditions of
paragraphs (d)(1), (d)(2), (d)(3) and (d)(4) of Rule 2a-7 promulgated under the
Investment Company Act of 1940, as amended (or any successor rule), which invest
only in direct U.S. government treasury obligations, as determined by the
Company; the Trustee may not invest in any other securities or assets, it being
understood that the Trust Account will earn no interest while account funds are
uninvested awaiting the Company’s instructions hereunder;

(d) Collect and receive, when due, all interest or other income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;



--------------------------------------------------------------------------------

(e) As promptly as practicable notify the Company and the Representatives of all
communications received by the Trustee with respect to any Property requiring
action by the Company;

(f) Supply any necessary information or documents as may be requested by the
Company (or its authorized agents) in connection with the Company’s preparation
of the tax returns relating to assets held in the Trust Account;

(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
to do so;

(h) Render to the Company monthly written statements of the activities of, and
amounts in, the Trust Account reflecting all receipts and disbursements of the
Trust Account;

(i) Commence liquidation of the Trust Account only after and promptly after
(x) receipt of, and only in accordance with, the terms of a letter from the
Company (“Termination Letter”) in a form substantially similar to that attached
hereto as either Exhibit A or Exhibit B, as applicable, signed on behalf of the
Company by its Chief Executive Officer, President, Chief Financial Officer,
Secretary or Chairman of the board of directors of the Company (the “Board”) or
other authorized officer of the Company, and complete the liquidation of the
Trust Account and distribute the Property in the Trust Account (less up to
$100,000 of interest that may be released to the Company to pay dissolution
expenses), including interest earned on funds held in the Trust Account and not
previously released to the Company to pay its taxes, only as directed in the
Termination Letter and the other documents referred to therein, or (y) upon the
date which is the later of (i) 24 months (or 27 months if the Company has
executed a letter of intent, agreement in principle or definitive agreement
within such 24 months period) after the closing of the Offering and (ii) such
later date as may be approved by the Company’s stockholders in accordance with
the Company’s amended and restated certificate of incorporation, if a
Termination Letter has not been received by the Trustee prior to such date, in
which case the Trust Account shall be liquidated in accordance with the
procedures set forth in the Termination Letter attached as Exhibit B and the
Property in the Trust Account (less up to $100,000 of interest that may be
released to the Company to pay dissolution expenses), including interest earned
on funds held in the Trust Account and not previously released to the Company to
pay its taxes, shall be distributed to the Public Stockholders of record as of
such date; provided, however, that in the event the Trustee receives a
Termination Letter in a form substantially similar to Exhibit B hereto, or if
the Trustee begins to liquidate the Property because it has received no such
Termination Letter by the date specified in clause (y) of this Section 1(i), the
Trustee shall keep the Trust Account open until twelve (12) months following the
date the Property has been distributed to the Public Stockholders;

(j) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit C (a “Tax
Payment Withdrawal Instruction”), withdraw from the Trust Account and distribute
to the Company the amount of interest earned on the Property requested by the
Company to cover any tax obligation owed by the Company as a result of assets of
the Company or interest or other income earned on the Property, which such
payment the Company shall forward to the relevant taxing authority;
provided, however, that to the extent there is not sufficient cash in the Trust
Account to pay such tax obligation, the Trustee shall liquidate such assets held
in the Trust Account as shall be designated by the Company in writing to make
such distribution; provided, further, that if the tax to be paid is a franchise
tax, the written request by the Company to make such distribution shall be
accompanied by a copy of the franchise tax bill for the Company and a written
statement from the principal financial officer of the Company setting forth the
actual amount payable. The written request of the Company referenced above shall
constitute presumptive evidence that the Company is entitled to said funds, and
the Trustee shall have no responsibility to look beyond said request;

(k) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit D to the
Public Stockholders of record as of such date (a “Stockholder Redemption
Withdrawal Instruction”), the Trustee shall distribute on behalf of the Company
the amount requested by the Company to be used to redeem shares of Common Stock
from Public Stockholders properly submitted in connection with a stockholder
vote to approve an amendment to the Company’s amended and restated certificate
of incorporation to modify the substance or timing of the Company’s obligation
to redeem 100% of its public shares of Common Stock if the Company has not
consummated an initial Business Combination within such time as is described in
the Company’s amended and restated certificate of incorporation. The written
request of the Company referenced above shall constitute presumptive evidence
that the Company is entitled to distribute said funds, and the Trustee shall
have no responsibility to look beyond said request; and



--------------------------------------------------------------------------------

(l) Not make any withdrawals or distributions from the Trust Account other than
pursuant to Section 1(i), (j) or (k) above.

2. Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:

(a) Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chairman of the Board, President, Chief Executive Officer, Chief
Financial Officer or Secretary. In addition, except with respect to its duties
under Sections 1(i), 1(j) and 1(k) hereof, the Trustee shall be entitled to rely
on, and shall be protected in relying on, any verbal or telephonic advice or
instruction which it, in good faith and with reasonable care, believes to be
given by any one of the persons authorized above to give written instructions,
provided that the Company shall promptly confirm such instructions in writing;

(b) Subject to Section 4 hereof, hold the Trustee harmless and indemnify the
Trustee from and against any and all expenses, including reasonable counsel fees
and disbursements, or losses suffered by the Trustee in connection with any
action taken by it hereunder and in connection with any action, suit or other
proceeding brought against the Trustee involving any claim, or in connection
with any claim or demand, which arises out of or relates to this Agreement, the
services of the Trustee hereunder, or the Property or any interest earned on the
Property, except for expenses and losses resulting from the Trustee’s, or its
representatives’, gross negligence, fraud or willful misconduct. Promptly after
the receipt by the Trustee of notice of demand or claim or the commencement of
any action, suit or proceeding, pursuant to which the Trustee intends to seek
indemnification under this Section 2(b), it shall notify the Company in writing
of such claim (hereinafter referred to as the “Indemnified Claim”). The Trustee
shall have the right to conduct and manage the defense against such Indemnified
Claim; provided that the Trustee shall obtain the consent of the Company with
respect to the selection of counsel; provided, further that the Company may
conduct and manage the defense against any Indemnified Claim if the Trustee does
not promptly take reasonable steps to mount such a defense. The Trustee may not
agree to settle any Indemnified Claim without the prior written consent of the
Company. The Company may participate in any such action with its own counsel;

(c) Pay the Trustee the fees set forth on Schedule A hereto, including an
initial set-up fee, annual administration fee, and transaction processing fee
which fees shall be subject to modification by the parties from time to time. It
is expressly understood that the Property shall not be used to pay such fees
unless and until it is distributed to the Company pursuant to Sections
1(i) through 1(j) hereof. The Company shall pay the Trustee the
initial set-upfee and the first annual administration fee at the consummation of
the Offering. The Trustee shall refund to the Company the annual administration
fee (on a pro rata basis) with respect to any period after the liquidation of
the Trust Account. The Company shall not be responsible for any other fees or
charges of the Trustee except as set forth in this Section 2(c), Schedule A and
as may be provided in Section 2(b) hereof;

(d) In connection with any vote of the Company’s stockholders regarding a
merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar business combination involving the Company and one or
more businesses (the “Business Combination”), provide to the Trustee an
affidavit or certificate of the inspector of elections for the stockholder
meeting verifying the vote of such stockholders regarding such Business
Combination;

(e) Provide the Representatives with a copy of any Termination Letter(s) and/or
any other correspondence that is sent to the Trustee with respect to any
proposed withdrawal from the Trust Account promptly after it issues the same;

(f) Instruct the Trustee to make only those distributions that are permitted
under this Agreement, and refrain from instructing the Trustee to make any
distributions that are not permitted under this Agreement; and

(g) Within four (4) business days after the Underwriters exercise the
over-allotment option (or any unexercised portion thereof) or such
over-allotment expires, provide the Trustee with a notice in writing of the
total amount of the Deferred Discount, which shall in no event be less than
$17,850,000.

3. Limitations of Liability. The Trustee shall have no responsibility or
liability to:

(a) Imply obligations, perform duties, inquire or otherwise be subject to the
provisions of any agreement or document other than this Agreement and that which
is expressly set forth herein;



--------------------------------------------------------------------------------

(b) Take any action with respect to the Property, other than as directed
in Section 1 hereof, and the Trustee shall have no liability to any party except
for liability arising out of the Trustee’s, or its representatives’, gross
negligence, fraud, or willful misconduct;

(c) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any reasonably
incurred expenses incident thereto;

(d) Refund any depreciation in principal of any Property;

(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

(f) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the Trustee’s best judgment, except for the Trustee’s , or its representatives’,
gross negligence, fraud, or willful misconduct. The Trustee may rely
conclusively and shall be protected in acting upon any order, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Trustee, which counsel may be the Company’s counsel), statement, instrument,
report or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which the Trustee believes,
in good faith and with reasonable care, to be genuine and to be signed or
presented by the proper person or persons. The Trustee shall not be bound by any
notice or demand, or any waiver, modification, termination or rescission of this
Agreement or any of the terms hereof, unless evidenced by a written instrument
delivered to the Trustee, signed by the proper party or parties and, if the
duties or rights of the Trustee are affected, unless it shall give its prior
written consent thereto;

(g) Verify the accuracy of the information contained in the Registration
Statement;

(h) Provide any assurance that any Business Combination entered into by the
Company or any other action taken by the Company is as contemplated by the
Registration Statement;

(i) File information returns with respect to the Trust Account with any local,
state or federal taxing authority or provide periodic written statements to the
Company documenting the taxes payable by the Company, if any, relating to any
interest income earned on the Property;

(j) Prepare, execute and file tax reports, income or other tax returns and pay
any taxes with respect to any income generated by, and activities relating to,
the Trust Account, regardless of whether such tax is payable by the Trust
Account or the Company, including, but not limited to, franchise and income tax
obligations, except pursuant to Section 1(j) hereof; or

(k) Verify calculations, qualify or otherwise approve the Company’s written
requests for distributions pursuant to Sections 1(i), 1(j) and 1(k) hereof.

4. Trust Account Waiver. The Trustee has no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 2(b) or Section 2(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

5. Termination and Replacement of Trustee. This Agreement shall terminate as
follows:

(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee, pending which the Trustee shall continue to act in accordance
with this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed and has agreed to become subject to the
terms of this Agreement, the Trustee shall transfer the management of the Trust
Account to the successor trustee, including but not limited to the transfer of
copies of the reports and statements and any other reasonable transfer requests
that the Company may make, whereupon this Agreement shall terminate; provided,
however, that in the event that the Company does not locate a successor trustee
within ninety (90) days of receipt of the resignation notice from the Trustee,
the Trustee may submit an application to have the Property deposited with any
court in the State of New York or with the United States District Court for the
Southern District of New York and upon such deposit, the Trustee shall be immune
from any liability whatsoever; or



--------------------------------------------------------------------------------

(b) At such time that the Trustee has completed the liquidation of the Trust
Account and its obligations in accordance with the provisions of Section
1(i) hereof and distributed the Property in accordance with the provisions of
the Termination Letter, this Agreement shall terminate except with respect
to Section 2(b).

6. Miscellaneous.

(a) The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such confidential
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee shall rely upon all information supplied to it by the
Company, including, account names, account numbers, and all other identifying
information relating to a Beneficiary, Beneficiary’s bank or intermediary bank.
Except for any liability arising out of the Trustee’s, or its representatives’,
gross negligence, fraud, or willful misconduct, the Trustee shall not be liable
for any loss, liability or expense resulting from any error in the information
or transmission of the funds.

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. This Agreement may be executed in several original or
facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.

(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. This Agreement or any
provision hereof may only be changed, amended or modified (other than to correct
a typographical error) by a writing signed by each of the parties hereto.

(d) Sections 1(i) and 1(k) hereof may only be changed, amended or modified
pursuant to Section 6(c) hereof with the Consent of the Stockholders, it being
the specific intention of the parties hereto that each of the Company’s
stockholders is, and shall be, a third party beneficiary of
this Section 6(d) with the same right and power to enforce this Section 6(d) as
the other parties hereto. For purposes of this Section 6(d), the “Consent of the
Stockholders” means receipt by the Trustee of a certificate from the inspector
of elections of the stockholder meeting certifying that either (i) the Company’s
stockholders of record as of a record date established in accordance with
Section 213(a) of the Delaware General Corporation Law, as amended (“DGCL”) (or
any successor rule), who hold sixty-five percent (65%) or more of all then
outstanding shares of the Common Stock and Class B common stock, par value
$0.0001 per share, of the Company voting together as a single class, have voted
in favor of such change, amendment or modification, or (ii) the Company’s
stockholders of record as of the record date who hold sixty-five percent (65%)
or more of all then outstanding shares of the Common Stock and Class B common
stock, par value $0.0001 per share, of the Company voting together as a single
class, have delivered to such entity a signed writing approving such change,
amendment or modification. No such amendment will affect any Public Stockholder
who has otherwise indicated his election to redeem his share of Common Stock in
connection with a stockholder vote sought to amend Sections 1(i) or 1(k) this
Agreement. Except for any liability arising out of the Trustee’s, or its
representatives’, gross negligence, fraud, or willful misconduct, the Trustee
may rely conclusively on the certification from the inspector or elections
referenced above and shall be relieved of all liability to any party for
executing the proposed amendment in reliance thereon.

(e) The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, County of New York, State of New
York, for purposes of resolving any disputes hereunder. AS TO ANY CLAIM,
CROSS-CLAIM OR COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY
WAIVES THE RIGHT TO TRIAL BY JURY.

(f) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission:

if to the Trustee, to:

 



--------------------------------------------------------------------------------

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, NY 10004

Attn: Steven Nelson and Francis E. Wolf, Jr.

Fax No.: (212) 509-5150

if to the Company, to:

Far Point Acquisition Corporation

175 Varick Street

New York, NY 10014

Attn: David W. Bonanno

in each case, with copies to:

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, New York 10105

Attn: Douglas Ellenoff, Esq. and Stuart Neuhauser, Esq.

Fax No.: (212) 370-1300

and

Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, New York 10010-3629

Attn.: IBCM-Legal

Fax No.: (212) 325-4296

and

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

One Bryant Park

New York, New York 10036

Attn: Syndicate Department

Fax No.: (646) 855-3073

in each case, with copies to:

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue, Suite 3400

Los Angeles, CA 90071

Attn.: Gregg Noel and Jonathan Ko

Fax No.: (213) 687-5600

(g) Each of the Company and the Trustee hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.

(h) Each of the Company and the Trustee hereby acknowledges and agrees that each
of the Representatives, on behalf of the Underwriters, are third party
beneficiaries of this Agreement.

(i) The Trustee shall perform its duties under this Agreement in compliance with
all applicable laws and keep confidential all information relating to this
Agreement and, except as required by applicable law, shall not use such
information for any purpose other than the performance of the Trustee’s
obligations under this Agreement.

(j) Except as specified herein, no party to this Agreement may assign its rights
or delegate its obligations hereunder to any other person or entity.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

Continental Stock Transfer & Trust Company, as Trustee By:  

/s/ Francis E. Wolf, Jr.

  Name: Francis E. Wolf, Jr.   Title: Vice President Far Point Acquisition
Corporation By:  

/s/ David Bonanno

  Name: David Bonanno   Title: Chief Financial Officer



--------------------------------------------------------------------------------

SCHEDULE A

 

Fee Item

  

Time and method of payment

   Amount  

Initial set-up fee.

   Initial closing of Offering by wire transfer.    $ 2,000.00  

Trustee administration fee

   Payable annually. First year fee payable at initial closing of Offering by
wire transfer; thereafter, payable by wire transfer or check.    $ 10,000.00  

Transaction processing fee for disbursements to Company under Sections
1(i), 1(j) and 1(k)

   Deduction by Trustee from accumulated income following disbursement made to
Company under Section 1    $ 250.00  

Paying Agent services as required pursuant to Section 1(i)

   Billed to Company upon delivery of service pursuant to Section 1(i)     
Prevailing rates  



--------------------------------------------------------------------------------

EXHIBIT A

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, NY 10004

Attn: Steven Nelson and Francis E. Wolf, Jr.

Re: Trust Account No.                 Termination Letter

Gentlemen:

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Far Point Acquisition Corporation (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of June 11, 2018 (the “Trust
Agreement”), this is to advise you that the Company has entered into an
agreement with (the “Target Business”) to consummate a business combination with
Target Business (the “Business Combination”) on or about [insert date]. The
Company shall notify you at least forty-eight (48) hours in advance of the
actual date of the consummation of the Business Combination (the “Consummation
Date”). Capitalized terms used but not defined herein shall have the meanings
set forth in the Trust Agreement.

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account on [insert date],
and to transfer the proceeds into the trust checking account at J.P. Morgan
Chase Bank, N.A. to the effect that, on the Consummation Date, all of the funds
held in the Trust Account will be immediately available for transfer to the
account or accounts that the Company shall direct on the Consummation Date. It
is acknowledged and agreed that while the funds are on deposit in the trust
checking account at J.P. Morgan Chase Bank, N.A. awaiting distribution, the
Company will not earn any interest or dividends.

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, or will
be consummated concurrently with your transfer of funds to the accounts as
directed by the Company (the “Notification”) and (ii) the Company shall deliver
to you (a) [an affidavit] [a certificate] of the Chief Executive Officer of the
Company, which verifies that the Business Combination has been approved by a
vote of the Company’s stockholders, if a vote is held and (b) a written
instruction signed by the Company with respect to the transfer of the funds held
in the Trust Account, including payment of the Deferred Discount from the Trust
Account (the “Instruction Letter”). You are hereby directed and authorized to
transfer the funds held in the Trust Account immediately upon your receipt of
the Notification and the Instruction Letter, in accordance with the terms of the
Instruction Letter. In the event that certain deposits held in the Trust Account
may not be liquidated by the Consummation Date without penalty, you will notify
the Company in writing of the same and the Company shall direct you as to
whether such funds should remain in the Trust Account and be distributed after
the Consummation Date to the Company. Upon the distribution of all the funds,
net of any payments necessary for reasonable unreimbursed expenses related to
liquidating the Trust Account, your obligations under the Trust Agreement shall
be terminated.

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in Section 1(c) of the
Trust Agreement on the business day immediately following the Consummation Date
as set forth in such written instruction as soon thereafter as possible.

 

Very truly yours, Far Point Acquisition Corporation By:  

 

Name: Title:

 

cc:    Credit Suisse Securities (USA) LLC    Merrill Lynch, Pierce, Fenner &
Smith Incorporated



--------------------------------------------------------------------------------

EXHIBIT B

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, NY 10004

Attn: Steven Nelson and Francis E. Wolf, Jr.

 

Re:

   Trust Account No.                 Termination Letter

Gentlemen:

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Far Point Acquisition Corporation (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of June 11, 2018 (the “Trust
Agreement”), this is to advise you that the Company has been unable to effect a
business combination with a Target Business within the time frame specified in
the Company’s Amended and Restated Certificate of Incorporation, as described in
the Company’s Prospectus relating to the Offering. Capitalized terms used but
not defined herein shall have the meanings set forth in the Trust Agreement.

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Account on        , 20    and to
transfer the total proceeds into a segregated account held by you on behalf of
the Beneficiaries to await distribution to the Public Stockholders. The Company
has selected (1) as the record date for the purpose of determining the Public
Stockholders entitled to receive their share of the liquidation proceeds. You
agree to be the Paying Agent of record and, in your separate capacity as Paying
Agent, agree to distribute said funds directly to the Public Stockholders in
accordance with the terms of the Trust Agreement and the Amended and Restated
Certificate of Incorporation of the Company. Upon the distribution of all the
funds, net of any payments necessary for reasonable unreimbursed expenses
related to liquidating the Trust Account, your obligations under the Trust
Agreement shall be terminated, except to the extent otherwise provided in
Section 1(i) of the Trust Agreement.

 

Very truly yours, Far Point Acquisition Corporation By:  

 

  Name:   Title:

 

cc:    Credit Suisse Securities (USA) LLC    Merrill Lynch, Pierce, Fenner &
Smith Incorporated

 

(1) 24 months (or 27 months, as applicable) from the closing of the Offering.



--------------------------------------------------------------------------------

EXHIBIT C

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company1 State Street, 30th FloorNew York,
New York 10004Attn: Celeste Gonzalez and Patrick Small

 

Re:

   Trust Account No.                 Tax Payment Withdrawal Instruction

Gentlemen:

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
Far Point Acquisition Corporation (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of June 11, 2018 (the “Trust
Agreement”), the Company hereby requests that you deliver to the Company $ of
the interest income earned on the Property as of the date hereof. Capitalized
terms used but not defined herein shall have the meanings set forth in the Trust
Agreement.

The Company needs such funds [to pay for the tax obligations as set forth on the
attached tax return or tax statement]. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

[WIRE INSTRUCTION INFORMATION]

 

Very truly yours, Far Point Acquisition Corporation By:  

 

  Name:   Title:

 

cc:    Credit Suisse Securities (USA) LLC    Merrill Lynch, Pierce, Fenner &
Smith Incorporated



--------------------------------------------------------------------------------

EXHIBIT D

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Steven Nelson and Francis E. Wolf, Jr.

 

Re:

   Trust Account No.                 Stockholder Redemption Withdrawal
Instruction

Gentlemen:

Pursuant to Section 1(k) of the Investment Management Trust Agreement between
Far Point Acquisition Corporation (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of June 11, 2018 (the “Trust
Agreement”), the Company hereby requests that you deliver to the redeeming
Public Stockholders of the Company $ of the principal and interest income earned
on the Property as of the date hereof into a segregated account held by you on
behalf of the Beneficiaries. Capitalized terms used but not defined herein shall
have the meanings set forth in the Trust Agreement.

The Company needs such funds to pay its Public Stockholders who have properly
elected to have their shares of Common Stock redeemed by the Company in
connection with a stockholder vote to approve an amendment to the Company’s
amended and restated certificate of incorporation to modify the substance or
timing of the Company’s obligation to redeem 100% of its public shares of Common
Stock if the Company has not consummated an initial Business Combination within
such time as is described in the Company’s amended and restated certificate of
incorporation. As such, you are hereby directed and authorized to transfer (via
wire transfer) such funds promptly upon your receipt of this letter into a
segregated account held by you on behalf of the Beneficiaries.

 

Very truly yours, Far Point Acquisition Corporation By:  

 

  Name:   Title:

 

cc:    Credit Suisse Securities (USA) LLC    Merrill Lynch, Pierce, Fenner &
Smith Incorporated